UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6917


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MELVIN WHITE, JR., a/k/a G,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cr-00016-JPB-DJJ-1)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, Brian Christopher Crockett, Assistant Federal
Public Defender, Martinsburg, West Virginia, for Appellant.
Paul Thomas Camilletti, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Melvin White, Jr., appeals the district court’s order

granting in part and denying in part his 18 U.S.C. § 3582(c)(2)

(2006)   motion.    We    have   reviewed   the    record   and   find   no

reversible error.     United States v. Dunphy, 551 F.3d 247 (4th

Cir. 2009).    Accordingly, we affirm for the reasons stated by

the district court.      United States v. White, No. 3:05-cr-00016-

JPB-DJJ-1 (N.D.W. Va. May 29, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2